                    Case 1:20-cv-04036-LGS Document 10 Filed 07/14/20 Page 1 of 2
                                                                                                  Ralph H. Cathcart
                                                                                                          T 212.708.1920
                                                                                                     rcathcart@ladas.com

                                                                                              1040 Avenue of the Americas
                                                                                                New York, NY 10018-3738
                                                                                                          T 212.708.1800
                                                                                                          F 212.246.8959
                                                                                                          www.ladas.com
Application GRANTED IN PART. The initial pretrial conference, scheduled for July 30, 2020, is ADJOURNED to
August 20, 2020, at 10:40 a.m. The parties are advised that the Court does not ordinarily adjourn the initial
pretrial conference pending a defendant's answer or settlement discussions.

Plaintiff shall file any execution of the waiver of service, or any proof of service, promptly.

So Ordered.

Dated: July 14, 2020
       New York, New York

                 Re:     1:20-CV-04036-LGS, Vitro, S.A.B. de C.V. v. Vitro Glass Corp.,
                         Request to Adjourn Initial Pretrial Conference

          Dear Judge Schofield:

                 Ladas & Parry LLP represents Plaintiff Vitro, S.A.B. de C.V. (“Plaintiff”) in the above
          referenced action.

                   Pursuant to the Court’s June 5, 2020 Order (ECF No. 5), the Initial Pretrial Conference is
          set for July 30, 2020, at 10:40 AM before Your Honor. Plaintiff respectfully requests that the
          Initial Pretrial Conference be adjourned.

                   The parties have been engaged in settlement discussions, which have continued following
          the filing of the Complaint. Accordingly, Plaintiff initially held off on serving the Summons and
          Complaint.

                  On June 29, 2020, Plaintiff requested that Defendant Vitro Glass Corp. (“Defendant”)
          waive service of the summons. Defendant has until July 29, 2020, to return the waiver form and
          will have until August 28, 2020, to Answer or otherwise respond to the Complaint if formal
          service is waived. In the event Defendant does not agree to waive service of the Complaint,
          Plaintiff will immediately cause Defendant to be served, well within 90-day time limit set forth
          in Fed. R. Civ. P. 4(m).

                  Plaintiff accordingly requests that the Initial Pretrial Conference be adjourned until
          September 18, 2020, or a date thereafter, so Defendant may file its Answer or otherwise respond
          to the Complaint and to provide time for the parties to prepare and submit the joint letter and
          joint proposed Civil Case Management Plan and Scheduling Order one week prior to the
          conference, as required by Your Honor’s individual rules of practice.

                This is Plaintiff’s first request for adjournment of the Initial Pretrial Conference. Since
          Defendant has not yet been served or agreed to waive service, Plaintiff has not sought


              NEW YORK ∙ CHICAGO ∙ LOS ANGELES ∙ W ASHINGTON D.C. AREA ∙ LONDON ∙ MUNICH
         Case 1:20-cv-04036-LGS Document 10 Filed 07/14/20 Page 2 of 2




The Honorable Lorna G. Schofield                                                  Page 2
July 13, 2020


Defendant’s consent for the requested adjournment as typically required for such requests
pursuant to Your Honor’s Individual Rule B(2).

                                            Respectfully submitted,




                                            Ralph H. Cathcart, Esq.
                                            (RHC2350)
